        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRADLEY GOSSEN, individually and on
 behalf of all others similarly situated,              Case No. 3:19-cv-1013

                    Plaintiff,
        v.

 TURF HOLDINGS, INC. D/B/A WEED MAN
 USA,

                    Defendant.


                                 CLASS ACTION COMPLAINT



                                     I.   INTRODUCTION

       1.      Plaintiff Bradley Gossen (hereinafter “Plaintiff”) brings this action to enforce the

consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, a federal statute enacted in 1991 in response to widespread public outrage about the

proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 745 (2012).

       2.      Plaintiff alleges that Turf Holdings, Inc. d/b/a Weed Man USA (“Weed Man” or

“Defendant”) sent automated telemarketing calls to him and other putative class members

without their prior express written consent.

       3.      This Class Action Complaint also relates to Weed Man’s conduct of making

telemarketing calls in the absence of an adequate “do not call” policy or training as well as

making calls to individuals who have taken the affirmative step of registering their number on

the National Do Not Call Registry.
         Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 2 of 15



        4.       Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, Plaintiff brings this action on behalf of a

proposed nationwide class of other persons who received illegal telemarketing calls from or on

behalf of Weed Man.

        5.       A class action is the best means of obtaining redress for the Weed Man’s wide-

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                              II.   JURISDICTION AND VENUE

        6.       This Court has subject-matter jurisdiction over this putative class action lawsuit

pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) & (6), because the

aggregate sum of the claims of the members of each of the putative classes exceeds $5 million,

exclusive of interest and costs, because Plaintiff brings this action on behalf of proposed classes

that are each comprised of over one hundred members, and because at least one of the members

of each of the proposed classes is a citizen of a different state than Defendant.

        7.       The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

        8.       This Court has personal jurisdiction over Defendant because Defendant conducts

business in this District and made the telemarketing calls at issue into this District.

        9.       Venue is proper in this District because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this District, as the calls were made to the

Plaintiff in this District.

                                        III.    PARTIES

        10.      Plaintiff Bradley Gossen is a natural person who resides in this District.



                                                   2
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 3 of 15



       11.     Defendant Turf Holdings, Inc. d/b/a Weed Man USA is a Delaware corporation

with a registered agent of Corporate Creations Network Inc., 3411 Silverside Road, Suite 104,

Wilmington, DE 19810.

                               IV.     TCPA BACKGROUND

       12.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

A.     The TCPA prohibits automated telemarketing calls to cellular telephones

       13.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A).

       14.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

       15.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       16.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

                                                 3
         Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 4 of 15



        17.     In 2012, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

B.      The TCPA’s requirement that entities have sufficient policies in place prior to
        making telemarketing calls

        18.     The TCPA specifically required the FCC to “initiate a rulemaking proceeding

concerning the need to protect residential telephone subscribers’ privacy rights to avoid receiving

telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

        19.     The FCC was instructed to “compare and evaluate alternative methods and

procedures (including the use of . . . company-specific ‘do not call systems . . .)” and “develop

proposed regulations to implement the methods and procedures that the Commission determines

are most effective and efficient to accomplish purposes of this section.” Id. at (c)(1)(A), (E).

        20.     Pursuant to this statutory mandate, the FCC established company-specific “do not

call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 F.C.C. Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

        21.     These regulations are codified at 47 C.F.R. §§ 64.1200(d)(1)-(7).

        22.     Specifically, these regulations require a company to keep a written policy,

available upon demand, for maintaining a do-not-call list, train personnel engaged in

                                                  4
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 5 of 15



telemarketing on the existence and use of its internal do-not-call list, and record and honor “do

not call” requests for no less than five years from the time the request is made. 47 C.F.R.

§§ 64.1200(d)(1, 2, 3, 6).

       23.     This includes the requirement that “[a] person or entity making a call for

telemarketing purposes must provide the called party with the name of the individual caller, the

name of the person or entity on whose behalf the call is being made, and a telephone number or

address at which the person or entity can be contacted.” 47 C.F.R. § 64.1200(d)(4).

       24.     These policies and procedures prohibit a company from making telemarketing

calls unless they have implemented these policies and procedures. 47 C.F.R. § 64.1200(d).

       25.     Accordingly, all telemarketing calls violate the TCPA, unless Defendant can

demonstrate that it has implemented the required policies and procedures.

C.     The TCPA Prohibits Calls to the National Do Not Call Registry

       26.     The TCPA also prohibits make multiple telemarketing calls to a residential

telephone number that has previously been registered on the National Do Not Call Registry. See

47 U.S.C. § 227(c)(5).

D.     The growing problem of automated telemarketing

       27.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls (July 22, 2016),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

       28.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

                                                 5
          Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 6 of 15



https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

         29.   In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

         30.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

         31.   According to online robocall tracking service “YouMail,” 4.8 billion robocalls

were placed in August 2019 at a rate of 154.2 million per day. www.robocallindex.com.

YouMail estimates that 2019 robocall totals will exceed 60 billion. See id.

         32.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

                               V.   FACTUAL BACKGROUND

E.       Calls to Mr. Gossen

         33.   Plaintiff Gossen is a “person” as defined by 47 U.S.C. § 153(39).

         34.   Mr. Gossen’s telephone number, (XXX) XXX-0259, is assigned to a cellular

telephone service.

         35.   Mr. Gossen’s cellular telephone line is used for residential purposes.

         36.   Mr. Gossen’s cellular telephone line has been on the National Do Not Call

Registry since 2007.

                                                6
         Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 7 of 15



        37.     Mr. Gossen has never utilized Weed Man services.

        38.     However, Weed Man showed up unannounced at his house claiming that the prior

owner had used its service.

        39.     Mr. Gossen provided his phone number, but at no time did he agree to receive

telemarketing calls from Weed Man.

        40.     Nonetheless, shortly thereafter, Mr. Gossen began receiving calls from Weed

Man.

        41.     Mr. Gossen received multiple calls in or around April 2018.

        42.     On several occasions, Mr. Gossen asked the callers from Weed Man to stop

calling him.

        43.     In fact, Mr. Gossen even initiated three different calls to Weed Man to attempt to

ensure that the calls ceased.

        44.     However, the calls continued.

        45.     Weed Man either does not have or does not utilize an Internal Do Not Call list, as

Mr. Gossen continued to receive calls from Weed Man after these requests.

        46.    Weed Man does not have a written policy pertaining to “do not call” requests.

        47.    Mr. Gossen requested to no longer receive calls from Weed Man, yet he continued

to receive calls.

        48.    As such, to the extent a perfunctory written policy exists, Weed Man has not

trained its personnel on the existence or use of any internal “do not call” list.

        49.    And Weed Man continued to call Mr. Gossen after his requests to cease calling,

Weed Man does not record or honor “do not call” requests.




                                                  7
         Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 8 of 15



        50.     By the end of June 2018, Mr. Gossen had received nearly 30 automated

telemarketing calls from Weed Man.

F.      Weed Man’s Centralized Dialing System is an ATDS

        51.     Weed Man operates a centralized calling center in Pennsylvania.

        52.     The Pennsylvania calling center handles all of the telemarketing for the Weed

Man locations throughout the county.

        53.     In fact, in response to a complaint made to the Better Business Bureau when an

individual received an automated call after she had cancelled her service, Weed Man explained:

                We did look into the situation and review the call and apologize if
                there was any confusion or miscommunication. Our representative
                was calling from our centralized call center which is located here in
                the Carlisle, PA area and handles calls for each of our franchise units
                within our organization. It seems there was some confusion or
                miscommunication that you were speaking to someone from the
                Weed Man USA headquarters.

See https://www.bbb.org/ca/on/oshawa/profile/lawn-maintenance/weed-man-usa-headquarters-

0107-1301262/customer-reviews (last visited December 5, 2019).

        54.     These calls were made with an ATDS, as that term is defined by the TCPA.

        55.     The calls to Mr. Gossen followed a pattern.

        56.     Before the call was connected there was a distinctive “click and pause” sound,

which is associated with a predictive dialing system.

        57.     The pause signifies the algorithm of the predictive dialer operating. The predictive

dialer dials thousands of numbers at once and only transfers the call to a live agent once a human

being is on the line.

        58.     On information and belief, the dialing system used by Weed Man also has the

capacity to store telephone numbers in a database and dial him automatically with no human

intervention.

                                                  8
         Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 9 of 15



       59.     Loading a list of telephone numbers into the dialing system and pressing a single

command does this.

       60.     On information and belief, the dialing system can also produce numbers using a

sequential number generator and dial him automatically.

       61.     The dialing system can do this by inputting a straightforward computer command.

       62.     Following that command, the dialing system will sequentially dial numbers.

       63.     First, it would dial a number such as (555) 000-0001, then (555) 000-0002, and so

on.

       64.     This would be done without any human intervention or further effort.

       65.     On information and belief, the dialing system used by used by Weed Man is

driven by software that uses an algorithm that determines when Weed Man will make a phone

call. The dialer makes this determination automatically and without human intervention. These

characteristics, too, are indicative of an ATDS.

       66.     Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls, and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, a

nuisance, and disturbed the solitude of Plaintiff and members of the Classes, defined below.

                                VI.    CLASS ALLEGATIONS

       67.     As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil Procedure,

Plaintiff brings this action on behalf of Classes of all other persons or entities similarly situated

throughout the United States.

       68.     The Classes of persons Plaintiff proposes to represent are tentatively defined as:



                                                   9
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 10 of 15



               Autodialed Class: All persons in the United States who, from four
               years prior to the filing of this action: (1) Defendant (or an agent
               acting on behalf of Defendant) called, (2) using the same or similar
               dialing equipment used to call Plaintiff, (3) on their cellular
               telephones, and (4) for whom Defendant claims (a) it obtained prior
               express written consent in the same manner as Defendant claims it
               obtained prior express written consent to call Plaintiff, or (b)
               Defendant does not claim to have obtained prior express written
               consent, and (5) who were not a current customer of the Defendant
               at the time of the call.

               National DNC Class: All persons to whom: (a) Defendant and/or a
               third party acting on Defendant’s behalf, made more than one non-
               emergency telephone calls; (b) to a residential telephone number;
               (c) that had been listed on the National Do Not Call Registry for at
               least 31 days prior to the first call; and (d) at any time in the period
               that begins four years before the date of filing this Complaint to trial.

               Internal DNC Class: All persons in the United States who, from
               four years prior to the filing of this action: (1) Defendant (or an agent
               acting on behalf of Defendant) called (2) with two or more
               telemarketing calls in a 12-month period and (3) who were not a
               current customer of the Defendant at the time of the call.

These three are collectively referred to as the “Classes”.

       69.     Excluded from the Classes are counsel, Defendant, and any entities in which

Defendant has a controlling interest, Defendant’s agents and employees, any judge to whom this

action is assigned, and any member of such judge’s staff and immediate family.

       70.     The Classes as defined above are identifiable through phone records and phone

number databases.

       71.     The potential members of the Classes number at least in the thousands.

       72.     Individual joinder of these persons is impracticable.

       73.     Plaintiff is a member of both Classes.

       74.     There are questions of law and fact common to Plaintiff and to the proposed

Classes, including but not limited to the following:



                                                  10
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 11 of 15



               a.      Whether Defendant used an ATDS to make its calls to the members of the

Autodialed Class;

               b.      Whether Defendant made calls to Plaintiff and members of the Classes

without first obtaining prior express written consent to make the calls;

               c.      Whether Defendant maintained a written “do not call” policy;

               d.      Whether Defendant trained its employees or agents engaged in

telemarketing on the existence and usage of any “do not call” policy;

               e.      Whether Defendant recorded or honored “do not call” requests;

               f.      Whether Defendant’s conduct constitutes a violation of the TCPA; and

               g.      Whether members of the Classes are entitled to treble damages based on

the willfulness of Defendant’s conduct.

       75.     Plaintiff’s claims are typical of the claims of members of the Classes.

       76.     Plaintiff is an adequate representative of the Classes because his interests do not

conflict with the interests of the Classes, he will fairly and adequately protect the interests of the

classes, and he is represented by counsel skilled and experienced in class actions, including

TCPA class actions.

       77.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

       78.     The likelihood that individual members of the class will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.




                                                  11
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 12 of 15



       79.     Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                          VII. FIRST CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff and the Autodialed Class)

       80.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

       81.    The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, with

an autodialer to Plaintiff’s and Autodialed Class members’ cellular telephones.

       82.    Defendant’s violations were negligent, willful, or knowing.

       83.    As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Autodialed Class presumptively are entitled to an award of between $500 and

$1,500 in damages for each and every call made.

       84.    Plaintiff and members of the Classes are also entitled to and do seek injunctive

relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf from making autodialed calls, except for emergency purposes, to any cellular

telephone number in the future.




                                                 12
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 13 of 15



                          VIII.  SECOND CLAIM FOR RELIEF
                             Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff and the Internal DNC Class)

        85.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.

        86.     Defendant placed numerous calls for telemarketing purposes to Plaintiff’s and

Internal DNC Class Members’ telephone numbers.

        87.     Defendant did so despite not having a written policy pertaining to “do not call”

requests.

        88.     Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list.

        89.     Defendant did so despite not recording or honoring “do not call” requests.

        90.     Defendant placed two or more telephone calls to Plaintiff and Internal DNC Class

Members in a 12-month period.

        91.     Plaintiff and Internal DNC Class Members are entitled to an award of $500 in

statutory damages per telephone call pursuant to 47 U.S.C. § 227(c)(5).

        92.     Plaintiff and Internal DNC Class Members are entitled to an award of treble

damages in an amount up to $1,500 per telephone call, pursuant to 47 U.S.C. § 227(c)(5).

                            IX.    THIRD CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff and the National DNC Class)

        93.     Plaintiff repeats the prior allegations of this Complaint and incorporates them by

reference herein.




                                                 13
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 14 of 15



       94.     The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, by making telemarketing calls to a residential telephone number that has

been on the National Do Not Call Registry for more than 31 days prior to the first call.

       95.     As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, Plaintiff and members of the

National DNC Class are entitled to an award of $500 in damages for each and every call made or

up to $1,500 for each telemarketing call made deemed to be a “willful or knowing” violation.

       96.     Plaintiff and members of the Classes are also entitled to and do seek injunctive

relief prohibiting Defendant from making telemarketing calls to numbers on the National Do Not

Call Registry, absent an emergency circumstance.

                                X.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff as representatives of the Classes;

       C.      Appointment of the undersigned counsel as counsel for the Classes;

       D.      A declaration that Defendant and/or its affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf from making autodialed calls, except for emergency

purposes, to any cellular telephone number in the future.




                                                14
        Case: 3:19-cv-01013-slc Document #: 1 Filed: 12/12/19 Page 15 of 15



        F.      An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf from making telemarketing calls to numbers on the

National Do Not Call Registry, absent an emergency circumstance.

        G.      An award to Plaintiff and the Classes of damages, as allowed by law; and

        H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

                              XI.    JURY TRIAL DEMANDED

        Plaintiff, on behalf of himself and all others similarly situated, hereby demands trial by

jury on all issues in this Complaint that are triable as a matter of right.

 Dated: December 12, 19                           Respectfully submitted,

                                                  /s/ Samuel J. Strauss_______
                                                  Samuel J. Strauss, SBN 1113942
                                                  TURKE & STRAUSS LLP
                                                  613 Williamson Street #201
                                                  Madison, WI
                                                  Telephone: (608) 237-1775
                                                  Fax: (608) 509-4423
                                                  sam@turkestrauss.com

                                                  Anthony I. Paronich
                                                  Paronich Law, P.C.
                                                  350 Lincoln Street, Suite 2400
                                                  Hingham, MA 02043
                                                  508.221.1510
                                                  E-mail: anthony@paronichlaw.com

                                                  Counsel for Plaintiff and the Proposed
                                                  Classes




                                                  15
